
	
		I
		111th CONGRESS
		1st Session
		H. R. 2411
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Architect of the Capitol to fly the flag of
		  a State over the Capitol each year on the anniversary of the date of the
		  State’s admission to the Union.
	
	
		1.Short TitleThis Act may be cited as the State
			 Admission Day Recognition Act of 2009.
		2.Flying State Flag
			 Over Capitol on Anniversary of State’s Admission to Union
			(a)In
			 GeneralTo honor the
			 anniversary of each State’s admission to the Union, the Architect of the
			 Capitol shall fly the flag of the State over the Capitol each year on the
			 anniversary of the date of the State’s admission to the Union.
			(b)Effective
			 Date
				(1)In
			 generalThe Architect of the Capitol shall fly the first flag of
			 a State over the Capitol under this section on the first September 9 which
			 occurs after the date of the enactment of this Act, in honor of the anniversary
			 of the admission of California to the Union.
				(2)Treatment of
			 first flag flownThe Architect shall present the first State flag
			 flown over the Capitol under this section (as described in paragraph (1)) to
			 the Native Sons and Daughters of the Golden West.
				
